     Case 3:19-cv-00372-MMD-CLB Document 9 Filed 05/15/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                  ***

6     NATHAN WHEELER,                                    Case No. 3:19-cv-00372-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8

9     WASHOE COUNTY COURT,

10                                 Defendant.

11

12          Before the Court is the Report and Recommendation (“R&R”) of United States

13   Magistrate Judge Carla L. Baldwin recommending that this case be dismissed for Plaintiff

14   Nathan Wheeler’s failure to submit a complaint or comply with LR IA 3-1. 1 (ECF No. 7.) In

15   light of Plaintiff’s failure, it is no surprise that he has not filed an objection to the R&R,

16   although he had until May 12, 2020, to do so. (Id.) The Court will adopt the R&R and

17   dismiss this case.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

21   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

22   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

23   2003) (“De novo review of the magistrate judges’ findings and recommendations is

24

25          1Local   Rule 3-1 provides:
26
            An attorney or pro se party must immediately file with the court written
27          notification of any change of mailing address, email address, telephone
            number, or facsimile number . . . Failure to comply with this rule may result
28          in the dismissal of the action, entry of default judgment, or other sanctions
            as deemed appropriate by the court.
     Case 3:19-cv-00372-MMD-CLB Document 9 Filed 05/15/20 Page 2 of 2


1    required if, but only if, one or both parties file objections to the findings and

2    recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

3    (1983) (providing that the court “need only satisfy itself that there is no clear error on the

4    face of the record in order to accept the recommendation”).

5           The Court finds it unnecessary to engage in de novo review to determine whether

6    to adopt Judge Baldwin’s R&R and is satisfied that there is no clear error upon reviewing

7    the docket. Plaintiff was advised that failure to submit a complaint by April 10, 2020, and

8    failure to file a notice of change of address as required under LR IA 3-1 by April 22, 2020,

9    would result in dismissal of this case. (ECF Nos. 3, 5.) Those dates have long passed,

10   and Plaintiff has provided no such complaint or notice. Nor has he taken action in this

11   matter since initiating this case in July 2019. The Court therefore agrees with the R&R that

12   dismissal of this action is warranted under LR IA 3-1. See also Thompson v. Hous. Auth.

13   of City of L. A., 782 F.2d 829, 831 (9th Cir. 1986) (recognizing that district courts have the

14   inherent power to control their dockets and “[i]n the exercise of that power, they may

15   impose sanctions including, where appropriate . . . dismissal” of a case); Malone v. U.S.

16   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissing case for failure to comply with

17   court order).

18          It is therefore ordered, adjudged and decreed that the Report and Recommendation

19   of Magistrate Judge Carla L. Baldwin (ECF No. 7) is accepted and adopted in full.

20          It is further ordered that this case is dismissed without prejudice and the pending

21   motion (ECF No. 1) is denied as moot.

22          The Clerk of the Court is directed to close this case.

23          DATED THIS 15th day of May 2020.

24

25
                                                MIRANDA M. DU
26                                              CHIEF UNITED STATES DISTRICT JUDGE

27

28

                                                   2
